Name: Commission Regulation (EEC) No 2108/84 of 23 July 1984 laying down detailed rules for determining the mesh size of fishing nets
 Type: Regulation
 Subject Matter: mechanical engineering;  fisheries
 Date Published: nan

 Avis juridique important|31984R2108Commission Regulation (EEC) No 2108/84 of 23 July 1984 laying down detailed rules for determining the mesh size of fishing nets Official Journal L 194 , 24/07/1984 P. 0022 - 0023 Finnish special edition: Chapter 4 Volume 2 P. 0019 Spanish special edition: Chapter 04 Volume 3 P. 0060 Swedish special edition: Chapter 4 Volume 2 P. 0019 Portuguese special edition Chapter 04 Volume 3 P. 0060 *****COMMISSION REGULATION (EEC) No 2108/84 of 23 July 1984 laying down detailed rules for determining the mesh size of fishing nets THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 171/83 of 25 January 1983 laying down certain technical measures for the conservation of fishery resources (1), as last amended by Regulation (EEC) No 1637/84 (2), and in particular Article 6 thereof, Whereas, in order to ensure compliance with the technical measures for the conservation of fishery resources, it is necessary to lay down detailed rules for determining the mesh size of nets; Whereas for this purpose it is necessary to specify the types of gauge to be used, how they are to be used, how the meshes to be measured are to be chosen, the method by which each of them is to be measured and how the mesh size of the net is to be calculated, and to describe the sequence of the inspection procedure; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Resources, HAS ADOPTED THIS REGULATION: Article 1 Description of gauges 1. Gauges to be used for determining mesh sizes shall be 2 mm thick, flat, of durable material and capable of retaining their shape. They shall have either a series of parallel-edged sides connected by intermediate tapering edges with a taper of one to eight on each side, or only tapering edges with the taper defined above. They shall have a hole at the narrowest extremity. 2. The gauges shall be marked 'EEC gauge'. Each gauge shall be inscribed on its face with the width in millimetres both on the parallel-sided section, if any, and on the tapering section. In the case of the latter the width shall be inscribed every 1 mm interval and the indication of the width shall appear at regular intervals. Article 2 Use of the gauge 1. The net shall be stretched in the direction of the long diagonal of the meshes. 2. A gauge as described in Article 1 shall be inserted by its narrowest extremity into the mesh opening in a direction perpendicular to the plane of the net. 3. The gauge shall be inserted into the mesh opening either with a manual force or using a weight or dynamometer, until it is stopped at the tapering edges by the resistance of the mesh. Article 3 Selection of meshes to be measured 1. Meshes to be measured shall form a series of 20 consecutive meshes chosen in the direction of the long axis of the net. 2. Meshes less than 50 cm from lacings, ropes or codline shall not be measured. This distance shall be measured perpendicular to the lacings, ropes or codline with the net stretched in the direction of that measurement. Nor shall any mesh be measured which has been mended or broken or has attachments to the net fixed at that mesh. 3. By way of derogation from paragraph 1, the meshes to be measured need not be consecutive if the application of paragraph 2 prevents it. 4. Nets shall be measured only when wet and unfrozen. Article 4 Measurement of each mesh The size of each mesh shall be the width of the gauge at the point where the gauge is stopped, when using this gauge in accordance with Article 2. Article 5 Determination of the mesh size of the net The mesh size of the net shall be the arithmetical mean in millimetres of the measurements of the total number of meshes selected and measured as provided for in Articles 3 and 4, the arithmetical mean being rounded up to the next millimetre. The total number of meshes to be measured is provided for in Article 6. Article 6 Sequence of inspection procedure 1. The inspector shall measure one series of 20 meshes, selected in accordance with Article 3, inserting the gauge manually without using a weight or dynamometer. The mesh size of the net shall then be determined in accordance with Article 5. If the calculation of the mesh size shows that the mesh size does not appear to comply with the rules in force, then two additional series of 20 meshes selected in accordance with Article 3 shall be measured. The mesh size shall then be recalculated in accordance with Article 5, taking into account the 60 meshes already measured. Without prejudice to paragraph 2, this shall be the mesh size of the net. 2. If the captain of the vessel contests the mesh size determined in accordance with paragraph 1, such measurement will not be considered for the determination of the mesh size and the net shall be measured. A weight or dynamometer attached to the gauge shall be used for remeasurement. The choice of weight or dynamometer shall be at the discretion of the inspector. The weight shall be fixed to the hole in the narrowest extremity of the gauge using a hook. The dynamometer may either be fixed to the hole in the narrowest extremity of the gauge or be applied at the largest extremity of the gauge. The accuracy of the weight or dynamometer shall be certified by the appropriate national authority. For nets of a mesh size of 35 mm or less as determined in accordance with paragraph 1, a force of 19,61 newtons (equivalent to a mass of 2 kilograms) shall be applied and for other nets a force of 49,03 newtons (equivalent to a mass of 5 kilograms). For the purposes of determining the mesh size in accordance with Article 5 when using a weight or dynamometer, one series of 20 meshes only shall be measured. Article 7 This Regulation shall enter into force on the 90th day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 1984. For the Commission Giorgios CONTOGEORGIS Member of the Commission (1) OJ No L 24, 27. 1. 1983, p. 14. (2) OJ No L 156, 13. 6. 1984, p. 1.